
	
		II
		110th CONGRESS
		1st Session
		S. 1164
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 19, 2007
			Mr. Cardin (for himself,
			 Ms. Collins, Mr. Lieberman, Mr.
			 Graham, and Mr. Nelson of
			 Nebraska) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to improve patient access to, and utilization of, the colorectal cancer
		  screening benefit under the Medicare Program.
	
	
		1.Short titleThis Act may be cited as the
			 Colon Cancer Screen for Life Act of
			 2007.
		2.Sense of congressIt is the sense of Congress that—
			(1)colorectal cancer screening tests (as
			 defined in section 1861(pp)(1) of the Social Security Act (42 U.S.C.
			 1395x(pp)(1)) covered under the Medicare Program have been severely
			 underutilized, with the Comptroller General of the United States reporting in
			 2000 that since coverage of such tests was implemented, the percentage of
			 beneficiaries under the Medicare Program receiving either a screening or a
			 diagnostic colonoscopy has increased by only 1 percent;
			(2)in recognition of the need to improve rates
			 of colorectal cancer screening in the Medicare Program, Congress enacted
			 provisions in the Medicare Prescription Drug, Improvement, and Modernization
			 Act of 2003 to require physicians to provide a referral for colorectal cancer
			 screening as part of the new initial preventive physical examination, beginning
			 January 1, 2005;
			(3)the Centers for Medicare & Medicaid
			 Services should encourage health care providers to use more effective screening
			 and diagnostic health care technologies in the area of colorectal cancer
			 screening;
			(4)in recent years, the Centers for Medicare
			 & Medicaid Services has subjected colorectal cancer screening tests to some
			 of the largest reimbursement reductions under the Medicare Program;
			(5)unlike other preventive screening tests
			 covered under the Medicare Program, health care providers must consult with
			 beneficiaries prior to furnishing a screening colonoscopy in order to—
				(A)ascertain the medical and family history of
			 the beneficiary; and
				(B)inform the beneficiary of preparatory steps
			 that must be taken prior to the procedure; and
				(6)reimbursement under the Medicare Program is
			 not currently available for the consultations described in paragraph (5)
			 despite the fact that reimbursement is provided under such program for similar
			 consultations prior to a diagnostic colonoscopy.
			3.Increase in part B reimbursement for
			 colorectal cancer screening and diagnostic tests
			(a)In generalSection 1834(d) of the Social Security Act
			 (42 U.S.C. 1395m(d)) is amended by adding at the end the following new
			 paragraph:
				
					(4)Enhanced part B payment for colorectal
				cancer screening and diagnostic tests
						(A)Nonfacility ratesNotwithstanding paragraphs (2)(A) and
				(3)(A), the Secretary shall establish national minimum payment amounts for CPT
				codes 45378, 45380, and 45385, and HCPCS codes G0105 and GO121 for items and
				services furnished on or after January 1, 2008, which reflect a 10-percent
				increase above the relative value units in effect as the nonfacility rates for
				such codes on December 31, 2007, with such revised payment level to apply to
				items and services performed in a nonfacility setting.
						(B)Facility
				ratesNotwithstanding
				paragraphs (2)(A) and (3)(A), the Secretary shall establish national minimum
				payment amounts for CPT codes 45378, 45380, and 45385, and HCPCS codes G0105
				and GO121 for items and services furnished on or after January 1, 2008, which
				reflect a 30-percent increase above the relative value units in effect as the
				facility rates for such codes on December 31, 2007, with such revised payment
				level to apply to items and services performed in a facility setting.
						(C)Annual adjustmentsIn the case of items and services furnished
				on or after January 1, 2008, the payment rates described in subparagraphs (A)
				and (B) shall, subject to the minimum payment amounts established in such
				subparagraphs, be adjusted annually as provided in section
				1848.
						.
			(b)No effect on HOPD paymentsThe Secretary of Health and Human Services
			 shall not take into account the provisions of section 1834(d)(4) of the Social
			 Security Act, as added by subsection (a), in determining the amount of payment
			 for any covered OPD service under the prospective payment system for hospital
			 outpatient department services under section 1833(t) of such Act (42 U.S.C.
			 1395l(t)).
			4.Medicare coverage of office visit or
			 consultation prior to a screening colonoscopy or in conjunction with a
			 beneficiary's decision to obtain such a screening
			(a)CoverageSection 1861(s)(2) of the Social Security
			 Act (42 U.S.C. 1395x(s)(2)) is amended—
				(1)in subparagraph (Z), by striking
			 and at the end;
				(2)in subparagraph (AA), by inserting
			 and at the end; and
				(3)by adding at the end the following new
			 subparagraph:
					
						(BB)an outpatient office visit or consultation
				for the purpose of beneficiary education, assuring selection of the proper
				screening test, and securing information relating to the procedure and sedation
				of the beneficiary, prior to a colorectal cancer screening test consisting of a
				screening colonoscopy or in conjunction with the beneficiary's decision to
				obtain such a screening, regardless of whether such screening is medically
				indicated with respect to the
				beneficiary;
						.
				(b)Payment
				(1)In generalSection 1833(a)(1) of the Social Security
			 Act (42 U.S.C. 1395l(a)(1)) is amended—
					(A)by striking and before
			 (V); and
					(B)by inserting before the semicolon at the
			 end the following: “, and (W) with respect to an outpatient office visit or
			 consultation under section 1861(s)(2)(BB), the amounts paid shall be 80 percent
			 of the lesser of the actual charge or the amount established under section
			 1848”.
					(2)Payment under physician fee
			 scheduleSection 1848(j)(3)
			 of the Social Security Act (42 U.S.C. 1395w–4(j)(3)) is amended by inserting
			 (2)(BB), after (2)(AA),.
				(3)Requirement for establishment of payment
			 amount under physician fee scheduleSection 1834(d) of the Social Security Act
			 (42 U.S.C. 1395m(d)), as amended by section 3, is amended by adding at the end
			 the following new paragraph:
					
						(5)Payment for outpatient office visit or
				consultation prior to screening colonoscopyWith respect to an outpatient office visit
				or consultation under section 1861(s)(2)(BB), payment under section 1848 shall
				be consistent with the payment amounts for CPT codes 99203 and
				99243.
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to items and services provided on or after January 1,
			 2008.
			5.Technical amendment to waiver of deductible
			 for colorectal cancer screening tests
			(a)In generalSection 1833(b)(8) of the Social Security
			 Act (42 U.S.C. 1395l(b)(8)), as inserted by section 5113(a) of the Deficit
			 Reduction Act of 2005 (Public Law 109–171), is amended by inserting ,
			 regardless of the code applied, a particular diagnosis, or whether a connected
			 procedure is performed after 1861(pp)(1)).
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to items and services furnished on or after January 1,
			 2008.
			
